Citation Nr: 1146021	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

An evaluation in excess of 20 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

Audiometric testing shows the Veteran has no worse than Level IX hearing in the right ear and no worse than Level III hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Throughout the rating period on appeal, the Veteran has been assigned a 20 percent evaluation for his bilateral hearing loss. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 38 C.F.R. § 4.85(a). 

Additionally, specific provisions are in effect for "exceptional patterns of hearing impairment," involving cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Veteran has submitted private audiology records from outside the appeals period (dated from December 2002 to May 2003) that are duplicative of records submitted at the time of the Veteran's original service connection claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Likewise, at the time of his May 2011 hearing, he resubmitted VA treatment records that were, in part, outside the appeals period.  However, an August 2008 VA audiology record does fall within the relevant appeals period.  This August 2008 VA audiology consult notes a recent ear infection and associated drainage.  This record also notes the Veteran's complaints of difficulty hearing in multiple situations including everyday conversational speech and using the telephone.

Audiometric testing performed at the August 2008 evaluation show pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
95
100
100
96 (96.25)
LEFT
60
60
110
Not recorded
-

Speech recognition was 64 percent in the right ear and 82 percent in the left.  The pure tone threshold averages were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Under Table VI, the right ear is assigned Roman numeral "VIII."  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b) for exceptional patterns of hearing impairment.  In this case, the Veteran's right ear qualifies for the special provisions of 38 C.F.R. § 4.86(a) and, therefore, the Board has also considered the Roman numeral designation available for it under Table VIA, which is Roman numeral "IX."  As the left ear's pure tone threshold at 4000 Hertz was not recorded, the average for that ear cannot be determined.  Absent a threshold average for the left ear, a numeric designation cannot be assigned for it, which could then be used for evaluation under Table VII.  

In January 2009, the Veteran underwent a VA audiology examination.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
85
100
83 (82.5)
LEFT
45
65
105
105+
80

Speech recognition was 88 percent bilaterally.  Under Table VI, the right ear is subject to the provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing loss and thus the appropriate Roman numeral designation for that ear is "VII." 
The left ear is assigned Roman numeral "III."  Under Table VII, if the poorer ear is rated "VII" and the better ear is rated "III," then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  

The Veteran has submitted a private audiology record dated August 2009, which includes and audiogram.  Speech discrimination scores were also provided.  While the report does not specify whether the required Maryland CNC word recognition test was utilized, it appears that this was the case.  Indeed, attached to the record is a page entitled "Interpretation of Atlantic Hearing Center Results," which references 38 C.F.R. § 4.85.  Thus, the findings of this examination will be considered in evaluating the Veteran's hearing loss disability.

At that time of the August 2009 evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
80
85
100
86 (86.25)
LEFT
40
60
100
110
78 (77.5)

Speech recognition was 88 percent in the right ear and 100 percent in the left ear.  

Under Table VI, the right ear is assigned Roman numeral "VIII" following application of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing loss.  The left ear is assigned Roman numeral "II."  Under Table VII, if the poorer ear is rated "VIII" and the better ear is rated "II," then only a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  

In a letter received in November 2009, the Veteran's wife stated that his hearing had greatly diminished within the course of a few years.  She stated that the Veteran did not respond to people talking to him from another room, was unable to hear anything or anyone coming up behind him, responded incorrectly to questions asked, and required constant repetition of questions.  She felt that this disability impaired his driving.

In January 2010, the Veteran again underwent a VA audiology examination in conjunction with this claim.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
85
80
105
86 (86.25)
LEFT
45
65
100
105+
79 (78.75)

Speech recognition was 82 percent in the right ear and 86 percent in the left ear.  The Veteran reported difficulty hearing, particularly in his right ear, and significant occupational effects, but no affect on his usual daily activities.

Under Table VI, the right ear is assigned Roman numeral "VIII" following application of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing loss.  
The left ear is assigned Roman numeral "III."  Under Table VII, if the poorer ear is rated "VIII" and the better ear is rated "III," then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  

At his May 2011 hearing, the Veteran testified that he could not hear anything without his hearing aids and that he usually resorted to reading lips when in large crowds.  

Based on the objective data of record, there is no support for assignment of a rating in excess of 20 percent for the Veteran's bilateral hearing loss over any portion of the rating period on appeal.  Moreover, the examination in January 2010 addressed the impact of the Veteran's hearing loss disability on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007), albeit in cursory fashion.  In any event, the record includes extensive lay evidence addressing the impact of the hearing loss on the Veteran's daily functioning, including the August 2008 VA audiology record, the November 2009 letter from the Veteran's wife, and the Veteran's May 2011 hearing testimony.  
While such evidence has been considered, in light of the numerous objective audiometric tests of record, the disability picture is not determined to most nearly approximate a rating in excess of 20 percent.  Indeed, while not obtained on the same audiology examination, the poorest reading for each ear was Level IX hearing in the right ear and Level III hearing in the left ear.  This combination would likewise yield a 20 percent evaluation under Table VII.  38 C.F.R. § 4.86.  As such, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.7.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's bilateral hearing loss warranted an evaluation in excess of 20 percent.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 20 percent for hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


